Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/954093, filed on Apr. 16, 2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.



Status of the Claims 
	Claims 1-18 are currently pending.
	Claims 1-18 have been considered on the merits.

Claim Objections
The disclosure is objected to because of the following informalities: 
	Claim 16 is objected to in the recitation of “is embedded with Petropoxy 154 resin at 70°C overnight”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “is embedded with Petropoxy 154 resin overnight at 70°C 
Claim 17 is objected to in the recitation of “is fixed in the acrolein solution for overnight at 4°C”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “is fixed in the acrolein solution 
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11-12, the phrase “performing data acquisition and image reconstruction on the neural tissue sample using X-ray microscopy, renders the claim and its dependents indefinite, since it is unclear what data is being acquired and how the image is being reconstructed using X-microscopy.  For the purposes of compact prosecution,  phrase in the claims will be interpreted to mean “visualizing the neural tissue sample using X-ray microscopy”.
In claim 7, lines 1-2, the phrase "at day 3 and day 7" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  There is no time period or days of incubation in claims 1 and 6 from which claim 7 depends from. 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112 for the reasons set forth above.
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (Journal of Neuroscience Methods, 2013) (ref. of record) in view of Ranjan et al. (Frontiers in Neurology, 2010) and Mizutani et al. (Micron, 2012) (ref. of record) and as evidenced by Narayanan et al. (Histochemistry and Cell Biology, 2020).
With respect to claim 1, Levine teaches a method for visualizing neurons comprising staining step and a visualizing step (abstract).  With respect to the first recited step of the staining step of claim 1, Levine teaches placing a brain tissue in an acrolein solution for fixation (pg. 217 Col. 1-Col. 2 bridging para.).  Levine is silent with respect to whether this step is performed in the dark.  However, the steps of incubating with the Golgi-Cox solution are performed in the dark (pg. 216 Col. 1 para. 2).  Accordingly, based on the disclosure of Levine, it would have been obvious to one of ordinary skill that the fixation step can be performed in the dark in addition to the incubation with the Golgi-Cox solution.  With respect to the second recited step of the staining step of claim 1, Levine teaches placing the fixed neural tissue sample in a Golgi-Cox solution in the dark (pg. 216 Col. 1 para. 2).  With respect to the third recited step of the staining step of claim 1, Levine teaches replacing the Golgi-Cox solution with fresh Golgi-Cox solution (pg. 216 Col. 1 para. 2).  
With respect to the fifth recited step of the staining step of claim 1 and claims 8 and 9, Levine teaches gradually dehydrating the neural tissue sample through a series of alcohol solutions of 50, 70, 95 and 100% (pg. 216 Col. 1 last para.).  Although Levine does not teach an alcohol solution of 75% as recited in claim 9, Levine teaches a solution of 70% which is close in range to 75%.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 
With respect to the sixth recited step of the staining step of claim 1, Levine teaches an epoxy resin solution (pg. 217 Col. 2 para. 2).
With respect to the first recited step of the visualizing step of claim 1, Levine teaches acquiring images of the neural tissue sample using an electron microscope with a camera (performing data acquisition and image reconstruction) (pg. 218 Col. 2 para. 1).
With respect to claim 2, Levine teaches the neural tissue sample is a whole brain bisected in half (pg. 216 Col. 1 para. 2).  With respect to claim 3, Levine teaches a 3.75% acrolein solution (abstract and pg. 217 Col. 2 para. 1).  With respect to claim 10, Levine teaches the method where the neural tissue is section after being stained in the Golgi-Cox solution and before being dehydrated (pg. 216 Col. 1 last para.).  With respect to claim 11, Levine teaches the method where the sectioned neural tissue is rinsed in tap water prior to being dehydrated (pg. 216 Col. 1 last para.).
Levine does not teach the method where the tissue is incubated in the replaced Golgi-Cox solution at a temperature ranging from 36-38°C as recited in the fourth recited step of the staining step of claim 1.  Levin does not teach the method where the neural tissue sample is stained in the Golgi-Cox solution at a temperature of 36 to 38°C for seven days as recited in claim 18.  However, Ranjan teaches a similar method of staining neural tissue by incubating the neural tissue in Golgi-Cox solution at 37°C.  Ranjan teaches that raising the incubation temperature for Golgi-Cox staining gave more impregnation of the stain, reduced the time required for staining and increased the success rate of more stained neurons and reproducibility of results (pg. 1 Col. 2 para. 2).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Levine to modify the incubation of the neural tissue in the Golgi-Cox solution at a temperature of 36-38°C for the benefit improving the staining of the neuron and reducing the amount of time for staining as taught by Ranjan.  It would have been obvious to one or ordinary skill in the art to modify the method of Levine so that the incubation of the neural tissue in the Golgi-Cox solution is at a temperature of 36-38°C, since similar methods of staining neural tissue with Golgi-Cox solution was known to be perform at 37°C as taught by Ranjan.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Levine so that the incubation of the neural tissue in the Golgi-Cox solution is at a temperature of 36-38°C, since Ranjan teaches the successful staining of neural tissue at 37°C.  Even though neither Levine nor Ranjan teach the method where the neural tissue sample is stained in the Golgi-Cox solution at a temperature of 36 to 38°C for seven days, one of ordinary skill in the art would recognize the time of staining of the neural tissue in the Golgi-Cox solution is a result effective variable and would depend on such factors as the tissue sample type, the thickness of the tissue and the desired amount of staining and as evidenced by Narayanan.  Narayanan teaches that whole brains require longer impregnation times for better staining and that every factor in neural staining protocols has a role in determining optimal staining include time (abstract).  
Levine does not teach the method where the epoxy used for embedding the dehydrated neural tissue sample is Petropoxy 154 resin as recited in the sixth recited step of the staining step of claim 1.  Similarly, Levine does not teach the method where the dehydrated tissue sample is embedded in Petropoxy 154 resin overnight at 70°C as recited in claim 16.  However, Mizutani teaches using Petropoxy 154 resin to embed soft tissue for tissue staining (pg. 109 Col. 2 para. 2).  Mizutani teaches staining and studying brain (pg. 105 Col. 1 para. 2, pg. 106 Col. 1 para. 1).  Mizutani teaches that epoxy resin is a popular material used in electron microscopy to rigidify biological tissue and enable it to be sliced (pg. 109 Col. 2 para. 2) and teaches an advantage of Petropoxy 154 resin is that it is transparent which is good for light microscopy (pg. 109 Col. 2 para. 2).  Mizutani teaches that most epoxy resin which are used for electron microscopy can be also used for x-ray microtomography and they use Petropoxy 154 for x-ray microtomography (pg. 109 Col. 2 para. 2).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Levine so that the epoxy resin is Petropoxy 154 resin for the benefit of generating a soft tissue that can be sliced for many different microscopy applications as taught by Mizutani.  It would have been obvious to one or ordinary skill in the art to modify the method of Levine so that epoxy used to embed is Petropoxy 154 resin, since this epoxy was well-known for embedding soft-tissue for microscopy as taught by Mizutani.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Levine so that epoxy used to embed is Petropoxy 154 resin, for these same reasons. Mizutani is silent with respect to the embedding time and temperature does not teach the limitations of claim 16, however, one of ordinary skill in the art would recognize the embedding or curing conditions of the tissue in Petropoxy 154 resin, is a result effective variable dependent on such factors as the section thickness, the tissue type and type of staining and fixation of the tissue and as evidenced by Narayanan.  Narayanan teaches that whole brains require longer impregnation times for better staining and that every factor in neural staining protocols has a role in determining optimal staining include time (abstract).
Levine does not teach the method where the visualizing step is done using X-ray microscopy as recited the first recited step of the visualizing step of claim 1.  However, Mizutani teaches that most epoxy resin which are used for electron microscopy can be also used for x-ray microtomography and they use Petropoxy 154 for x-ray microtomography (pg. 109 Col. 2 para. 2).  Mizutani teaches visualizing neural tissue sample by x-ray microscopy with stained with Golgi silver (Fig. 3).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Levine so that the visualization of neural tissue is performed using x-ray microscopy, since Golgi-Cox stained neural tissue was known to be visualized using x-ray microscopy as taught by Mizutani.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Levine in such a way that the microscopy is x-ray for the purpose being able to visualize the neurons.  Such a modification merely involves the substitution of one known type of microscopy for another for the purpose of visualizing Golgi-Cox stained neural tissue.  
Levine does not teach the method where the Golgi-Cox solution is replaced twice in the step of replacing the solution as recited in claim 6.  Similarly, Levine does not teach the method where the Golgi-Cox solution is replaced at day 3 and at day 7 as recited in claim 7.  However, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art based on the disclosure of Levine that the Golgi-Cox solution could be replaced multiple times and different time points during incubation, since Levine teaches replacing the initial Golgi-Cox solution after fixing or staining and continue to fixing the tissue for 14 days in the Golgi-Cox solution.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in replacing the Golgi-Cox solution multiple time during incubations, since Levine teaches replacement of the solution and an incubation of 14 days.
With respect to claim 17, Levin teaches fixing in acrolein at 4-10°C (pg. 217 Col. 1-Col. 2 bridging para.).  Levin does not explicitly teach the method where the neural tissue sample is fixed in acrolein solution overnight at 4°C as recited in claim 17.  However, one of ordinary skill in the art would recognize that the fixation temperature and fixation time are result effective variables which would be optimized according to conditions such as the thickness of the tissue samples and the amount of subsequent staining and as evidenced by Narayanan.  Narayanan teaches that whole brains require longer impregnation times for better staining and that every factor in neural staining protocols has a role in determining optimal staining include time (abstract).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
	

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Levine in view of Ranjan and Mizutani and as evidenced by Narayanan (as applied to claims 1-3, 6-11, and 16-18 above), and further in view of Bayram-Weston et al. (Journal of Neuroscience Methods, 2016) (ref. of record).
The teachings of Levine, Ranjan and Mizutani can be found in the previous rejection above. 
Levine does not teach the method where the Golgi-Cox solution contains 5% aqueous potassium dichromate solution, 5% aqueous mercury chloride solution and 5% aqueous potassium chromate solution and water at a ratio of 5:5:4:10 as recited in claim 4.  However, Bayram-Weston teaches a similar Golgi-Cox staining method of whole brains (pg. 85 Col. 2 para. 1) where the Golgi-Cox solution for staining neural or brain tissue contains 5% potassium dichromate, 5% mercuric chloride and 5% potassium chromate which are combined at 100 mL, 100 mL, 80 mL in 200 mL of water or are combined with water at a ratio of 5:5:4:10 (abstract and pg. 82 Col. 2 Section 2.2.1.1.2).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Levine in such a way that the Golgi-Cox solution contains 5% aqueous potassium dichromate solution, 5% aqueous mercury chloride solution and 5% aqueous potassium chromate solution and water at a ratio of 5:5:4:10 for the purpose being able to stain neural tissue.  Furthermore, it would have been obvious to one skilled in the art to have further modified Levine in such a way that the Golgi-Cox solution contains 5% aqueous potassium dichromate solution, 5% aqueous mercury chloride solution and 5% aqueous potassium chromate solution and water at a ratio of 5:5:4:10, since methods of staining neural tissue samples including whole brain were known to use such Golgi-Cox solutions as taught by Bayram-Weston.  Such a modification merely involves the substitution of one known solution of Golgi-Cox solution for another for the staining of neural tissue samples.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levine in view of Ranjan and Mizutani and as evidenced by Narayanan (as applied to claims 1-3, 6-11, and 16-18 above), and further in view of Das et al. (Neural Development, 2013).
The teachings of Levine, Ranjan and Mizutani can be found in the previous rejection above. 
Levine does not teach the method where the neural tissue sample is washed in water between the steps of staining the sample in Golgi-Cox and sectioning the tissue as recited in claim 12.  Similarly, Levine does not teach the method where the wash in water between the steps of staining the sample in Golgi-Cox and sectioning the tissue is for one day as recited in claim 13.  Levine does not teach the method where the fixed neural tissue sample is washed in water in the dark before placing the sample in the Golgi-Cox solution as recited in claim 14.  Similarly, Levine does not teach the method where the wash in water before placing the sample in the Golgi-Cox solution is for three days as recited in claim 15.  However, Das teaches method of staining neural tissue with Golgi-Cox solution and further teaches that it is important to wash the brain sections thoroughly with water so that the extra black deposits formed by the ammonia reaction with the Golgi-Cox solution is washed away and prevents background noise (abstract and pg. 320 Point 7.).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to include wash steps with water of the neural tissue samples between the different fixing and staining step for the benefit of preventing background noise as taught by Das.  It would have been obvious to one of ordinary skill in the art to include wash step with water in the method of Levine, since similar methods of staining neural tissue with Golgi-Cox solution were known to include washing with water.  Although Das does not teaches the wash step occurring in the dark, it would have been obvious to one of ordinary skill in the art that these steps can occur in the dark, since many of the incubation steps taught by Das are performed in the dark (pg. 316 Sections 3.2-3.4, pg. 317 Section 3.6).  Although, Das does not teach the lengths of times of the washes in the water as claimed, one of ordinary skill in the art would recognize the time of washing is a result effective variable depending on such factors such as the fixation of tissue, type of tissue, thickness of the tissue, the time the tissue spent in the staining solution and as evidenced by Narayanan.  Narayanan teaches that whole brains require longer impregnation times for better staining and that every factor in neural staining protocols has a role in determining optimal staining include time (abstract).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632